DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5, 11 and 12 are objected to because of the following informalities: 
Re. claim 1: In lines 5-6, “a gas energy source” should be “the gas energy source.” In line 7, the Office notes that claim is drafted in the European version of a Jepson format.  As such, the claimed invention begins only after the phrase “characterized in that.”  All of the elements described before the phrase “characterized in that” constitute Admitted Prior Art. In line 11, an article for “gas layer” is missing. In lines 11-12, “a valve” should be “the at least one valve.” In line 19 and article for “gas layer” is missing. 
Re. claim 2: In line 2, an article for “gas layer” is missing. 
Re. claim 5: In line 2, an article for “gas layer” is missing. In line 5, “gas energy source” should be “the gas energy source’. In line 5, the Office notes that claim is drafted in the European version of a Jepson format.  As such, the claimed invention begins only after the phrase “characterized in that.”  All of the elements described before the phrase “characterized in that” constitute Admitted Prior Art. In line 7, an article for “gas layer” is missing. In line 8, an article for “at least one orifice” is missing. In line 10, “a valve” should be “the valve.” In line 14, an article for “gas layer” is missing. In line 16, an article for “gas layer” is missing.
Re. claim 11: In line 2, an article for “active mode” is missing. 
Re. claim 12: In line 2, an article for “passive mode” is missing. 
Re. claim 12: In line 3, “a flap valve” should be “the flap valve.” 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes the phrases “intended to be”, “or not”, “suitable for” and “making it possible”. The recitation of these phrases merely indicates possibilities. The use thereof is not considered positive limitations and are regarded as the equivalent of the phrase “capable of.” In that regard, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Therefore, the claim is considered vague and indefinite. Dependent claims 2-12 inherit the same infirmities and are rejected for the same reason(s) listed above.  
Claim 1 recites the limitation "the discharge" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 inherit the same infirmity and are rejected for the same reason(s) listed above.  
Claim 2 includes the phrase “is able to.” The recitation of “is able to” merely indicates a possibility. The use of “is able to” is not considered a positive limitation and is regarded as the equivalent of the phrase “capable of.” It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Therefore, the claim is considered vague and indefinite. Dependent claims 2-12 inherit the same infirmities and are rejected for the same reason(s) listed above.  
Claim 4 recites the limitation "the outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 includes the phrase “or not.” The recitation of this phrase merely indicates a possibility. The use thereof is not considered a positive limitation and is regarded as the equivalent of the phrase “capable of.” In that regard, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Therefore, the claim is considered vague and indefinite. Dependent claims 6-12 inherit the same infirmity and are rejected for the same reason listed above. 
Claim 5 recites the limitations "the discharge orifice” and the connection device" in lines 11 and 12-13, respectively.  There is insufficient antecedent bases for these limitations in the claim. Claims 6-12 inherit the same infirmities and are rejected for the same reason(s) listed above. 
Claim 5 includes the recitation “the connection device being sealed and cryogenic” is vague and indefinite. If the connection device is sealed, how does it function other than to connect the discharge orifice with the removable inlet pipe? Additionally, what is meant by the connection device being cryogenic? Does this mean that the connection device has a temperature of -153 degrees Celsius, or less? Claims 6-12 inherit the same infirmities and are rejected for the same reason(s) listed above. 
Claim 6 includes the phrase “suitable for”. The recitation of this phrase merely indicates a possibility. The use thereof is not considered a positive limitation and is regarded as the equivalent of the phrase “capable of.” In that regard, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Therefore, the claim is considered vague and indefinite.  
Claim 8 includes the phrase “is able to.” The recitation of “is able to” merely indicates a possibility. The use of “is able to” is not considered a positive limitation and is regarded as the equivalent of the phrase “capable of.” It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Therefore, the claim is considered vague and indefinite. 
Claim 10 recites the limitation "the discharge orifice" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 inherits the same infirmity and is rejected for the same reason listed above. 
Claim 11 recites the limitation "the drainage system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the drainage system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation of “a flap valve.” It is noted that an antecedent already exists for “a flap valve” in claim 10. It is not clear if the flap valve of claim 12 is referring back to the flap valve of claim 10, or if there if a second flap valve that is being claimed. If a second flap valve is being claimed, it must be shown. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3026323 (Basile; provided to the Office by Applicant in an IDS) in view of U.S. Patent Application Publication No. 2009/0200318 (Handa; provided to the Office by Applicant in an IDS). 
Re. claims 1 and 5: Insofar as the claims are understood, Basile discloses a module/system (see figure 2) for the depressurization and storage of a gas layer portion (see figure 2, position G) coming from at least one cryogenic tank (see figure 1, tank containing L and G) comprising at least one valve (see figure 2, positions VI or V2), the said gas layer being the gas phase of a gaseous energy source, the said cryogenic tank containing, in addition to the said gas layer, a liquid layer which is the liquid phase of a gaseous energy source, the said module constituting a fluid-tight (implied, given that it is under pressure) assembly comprising: 
- an inlet (see figure 2, between V2 and EX) capable of being connected, via a removable inlet pipe (see figure 2, between the left-hand tank and V2) to an orifice (implied) of the said tank for removal, from the said cryogenic tank, of a gas layer portion, the said orifice being equipped or not equipped with a valve, 
- an outlet (see" to the engine" to the tank 2) which outlet is intended to be connected, via a removable outlet pipe (see" to the engine" to the tank 2), to an external system (the engine) able to use the said gas layer portion once it has been removed; 
- a damping buffer tank (see figure 2, position EX), connected to 
- a compressor (see figure 2, position CP), connected to the said buffer   tank, and also to 
- a storage means (see figure 2, position 2) connected to the said outlet (F) of the said module, the said storage means allowing storage of the said removed gas layer portion. However, Basile does not include a heater that is connected to the3 inlet of the module and to the dampening buffer tank. 
Handa teaches a heater that allows temperature of a cryogenic tank to be increased so as to reduce or avoid damage associated with the tank being exposed to cryogenic temperatures (Handa, [0006], [0010], [0011]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified module disclosed by Basile to include the heating capability of Handa. One of ordinary skill in the art would have been motivated to make this modification because in order to avoid cooling-related damage to the module, one would raise the temperature of the module. 
Re. claim 2: Basile as modified by Handa inherently discloses wherein the storage is able to store the portion of gas layer discharged at a pressure equal to or greater than 200 bar, as such operational pressures are common to the art.  
Re. claim 6: Basile as modified by Handa includes a removable outlet pipe that is suitable for being connected to a gas transport and/or distribution network, or to a mixed heat and electricity cogeneration system, or to an electricity production system, or to a system for distributing vehicle natural gas VNG.  
Re. claim 9: Basile as modified by Handa discloses wherein the main removable inlet pipe is a pipe for the controlled depressurization of one or more cryogenic tanks, the pipe including a maintaining device or maintainer for maintaining or reducing the internal pressure of the cryogenic tank at a value equal to or less than a predetermined value (Basile [0036]).  
Re. claim 11: Basile as modified by Handa discloses a method for maintaining or reducing the internal pressure of the cryogenic tank in active mode at a value below a predetermined value.  

Claim(s) 1, 4-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE201012024717A1 (Dold; provided to the Office by Applicant in an IDS) in view of U.S. Patent Application Publication No. 2009/0200318 (Handa; provided to the Office by Applicant in an IDS). 
Re. claims 1 and 5: Insofar as the claims are understood, Dold discloses a module (see figure) for the depressurization and storage of a gas layer portion coming from at least one cryogenic tank (see figure, tank 3 containing L and G) comprising at least one valve (see figure, item 6), the gas layer being the gas phase of a gaseous energy source, the cryogenic tank containing, in addition to the gas layer, a liquid layer which is the liquid phase of a gaseous energy source, the module constituting an inherent fluid-tight  assembly comprising: - an inlet (see figure, item 7) capable of being connected, via a removable inlet pipe to an inherent orifice of the tank for removal, from the cryogenic tank, of a gas layer portion, the said orifice being equipped or not equipped with a valve, - an outlet (see figure, item 12) intended to be connected, via a removable outlet pipe, to an external system (see figure, item 11) able to use the gas layer portion once it has been removed; and connected to - a compressor (see figure, item 9), and - a storage means (see figure, item 8) connected to the outlet of the module, the storage means allowing storage of the said removed gas layer portion. However, Dold does not include a heater that is connected to the3 inlet of the module and to the dampening buffer tank. 
Handa teaches a heater that allows temperature of a cryogenic tank to be increased so as to reduce or avoid damage associated with the tank being exposed to cryogenic temperatures (Handa, [0006], [0010], [0011]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified module disclosed by Dold to include the heating capability of Handa. One of ordinary skill in the art would have been motivated to make this modification because in order to avoid cooling-related damage to the module, one would raise the temperature of the module. 
Re. claim 4: Dold as modified by Handa further discloses an additional outlet connected to the outlet of the compressor.
Re. claim 6: Dold as modified by Handa discloses wherein the removable outlet pipe is suitable for being connected to a gas transport and/or distribution network, or to a mixed heat and electricity cogeneration system, or to an electricity production system, or to a system for distributing vehicle natural gas VNG.  
Re. claim 9: Dold as modified by Handa discloses wherein the main removable inlet pipe is a pipe for the controlled depressurization of one or more cryogenic tanks, the pipe including a maintaining device or maintainer for maintaining or reducing the internal pressure of the cryogenic tank at a value equal to or less than a predetermined value (Dold, [0019]).  
Re. claim 11: Dold as modified by Handa discloses a method for maintaining or reducing the internal pressure of the cryogenic tank in active mode of the system at a value below a predetermined value (Dold, [0019]).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basile and Handa as applied to claim 1 above, and further in view of Published German Patent Application No. DE 102004050419A1 (Trill; provided to the Office by Applicant in an IDS).  
Re. claim 3: Basile as modified by Handa discloses module for depressurization, collection and storage of a portion of a gas layer coming from at least one vehicle cryogenic tank, the cryogenic tank comprising at least one valve, the gas layer being the gaseous phase of a gas energy source, the cryogenic tank containing, apart from the gas layer, a liquid layer that is the liquid phase of a gas energy source, the module being characterized in that it constitutes a sealed assembly comprising: -an inlet intended to be connected, by a removable inlet pipe, to at least one orifice of the tank for the discharge, out of the cryogenic tank, of a portion of gas layer, the orifice being fitted or not with a valve, -an outlet intended to be connected, by a removable outlet pipe, to an external system suitable for using the portion of gas layer once discharged, a heater connected to the inlet of the module, -a damping buffer tank, connected to the heater, and also to -a compressor, connected to the buffer tank, and also to -a storage connected to the outlet of the, the storage making it possible to store the portion of gas layer discharged. However, the above combination does not disclose an odorizer situated between the buffer tank and the compressor.  
Trill teaches the use of an odorization medium that is added to cryogenic material for the purpose of allowing leakages to be perceived by humans at even low concentrations. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of Basile and Handa to include the odorization medium of Trill. One of ordinary skill in the art would have been motivated to make this modification because it is old and well known to the art to provide odorants to potentially dangerous gaseous material that would otherwise go undetected by human olfactory receptors. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basile and Handa as applied to claim 5 above, and further in view of U.S. Patent No. 7,721,557 (Stearns).  
Re. claim 7: Basile as modified by Handa discloses a module for depressurization, collection and storage of a portion of a gas layer coming from at least one vehicle cryogenic tank, the cryogenic tank comprising at least one valve, the gas layer being the gaseous phase of a gas energy source, the cryogenic tank containing, apart from the gas layer, a liquid layer that is the liquid phase of a gas energy source, the module being characterized in that it constitutes a sealed assembly comprising: -an inlet intended to be connected, by a removable inlet pipe, to at least one orifice of the tank for the discharge, out of the cryogenic tank, of a portion of gas layer, the orifice being fitted or not with a valve, -an outlet intended to be connected, by a removable outlet pipe, to an external system suitable for using the portion of gas layer once discharged, a heater connected to the inlet of the module, -a damping buffer tank, connected to the heater, and also to -a compressor, connected to the buffer tank, and also to -a storage connected to the outlet of the, the storage making it possible to store the portion of gas layer discharged.  
However, the above combination does not specifically disclose wherein the inlet pipe and/or the outlet pipe are flexible hoses. 
Stearns teaches inlet and outlet conduits (3, 5, 9) that can be either hoses or piping (column 5, lines 30-31; column 5 line 58; column 8 line 32). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the above combination to include the hoses and/or piping of Stearns. One of ordinary skill in the art would have been motivated to make this modification because hoses would allow the tanks to be moved relative to each other while they are still connected. In addition, hoses are lightweight and can be easily manipulated, are less expensive to manufacture and readily available. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basile and Handa as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2015/0330574 (Fuchs).  
Re. claim 8: Basile as modified by Handa discloses a module for depressurization, collection and storage of a portion of a gas layer coming from at least one vehicle cryogenic tank, the cryogenic tank comprising at least one valve, the gas layer being the gaseous phase of a gas energy source, the cryogenic tank containing, apart from the gas layer, a liquid layer that is the liquid phase of a gas energy source, the module being characterized in that it constitutes a sealed assembly comprising: -an inlet intended to be connected, by a removable inlet pipe, to at least one orifice of the tank for the discharge, out of the cryogenic tank, of a portion of gas layer, the orifice being fitted or not with a valve, -an outlet intended to be connected, by a removable outlet pipe, to an external system suitable for using the portion of gas layer once discharged, a heater connected to the inlet of the module, -a damping buffer tank, connected to the heater, and also to -a compressor, connected to the buffer tank, and also to -a storage connected to the outlet of the, the storage making it possible to store the portion of gas layer discharged.  
However, the above combination does not specifically disclose a manifold provided with a plurality of connection devices, so as to be able to be connected to a plurality of cryogenic tanks.  
Fuchs teaches a manifold (figure 1) that is inherently provided with a plurality of connection devices so as to be able to be connected to a plurality of cryogenic tanks (2).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Basile and Handa to include the manifold and plurality of tanks of Fuchs. One of ordinary skill in the art would have been motivated to make this modification because this would increase the utility of the system.  

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dold and Handa as applied to claim(s) 5 above, and further in view of Published French Patent Application No. FR 2766165A1 (Leroux; provided to the Office by Applicant in an IDS).  
Re. claims 10 and 12: as modified by Handa discloses a module for depressurization, collection and storage of a portion of a gas layer coming from at least one vehicle cryogenic tank, the cryogenic tank comprising at least one valve, the gas layer being the gaseous phase of a gas energy source, the cryogenic tank containing, apart from the gas layer, a liquid layer that is the liquid phase of a gas energy source, the module being characterized in that it constitutes a sealed assembly comprising: -an inlet intended to be connected, by a removable inlet pipe, to at least one orifice of the tank for the discharge, out of the cryogenic tank, of a portion of gas layer, the orifice being fitted or not with a valve, -an outlet intended to be connected, by a removable outlet pipe, to an external system suitable for using the portion of gas layer once discharged, a heater connected to the inlet of the module, -a damping buffer tank, connected to the heater, and also to -a compressor, connected to the buffer tank, and also to -a storage connected to the outlet of the, the storage making it possible to store the portion of gas layer discharged.  
However, the above combination does not specifically disclose a manifold provided with a plurality of connection devices, so as to be able to be connected to a plurality of cryogenic tanks. 
However, Dold as modified by Handa does not disclose the provision of a flap valve.  
Leroux teaches the use of non-return valves in a gas tank. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the above combination to include the non-return valves of Leroux (figures 2 and 3). One of ordinary skill in the art would have been motivated to make this modification because the use of non-return valves allows flow in one direction while preventing flow in an opposite direction. Thus, allowing incremental pumping action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 3,907,515 (Mulliner), which discloses an apparatus for odorizing liquid. 
2.) U.S. Patent Application Publication No. 2012/0240600 (Paulus et al.), which discloses a boil-off gas apparatus. 
3.) U.S. Patent Application Publication No. 2013/0306643 (Lee et al.), which discloses a LNG tank and operation of the same. 
4.) U.S. Patent Application Publication No. 2014/0033941 (Foege et al.), which discloses an energy recovery system. 
5.) U.S. Patent Application Publication No. 2014/0116062 (Hartono), which discloses a boil-off gas system. 
6.) U.S. Patent Application Publication No. 2014/0174083 (Gerstler et al.), which discloses a boil-off gas system. 
7.) U.S. Patent Application Publication No. 2015/0020918 (Macaluso et al.), which discloses an apparatus for unloading CNG.  
8.) U.S. Patent Application Publication No. 2016/0161058 (Moddemann), which discloses a tank. 
9.) U.S. Patent Application Publication No. 2017/0114960 (Lee et al.), which discloses a liquefied gas treatment system. 
10.) U.S. Patent Application Publication No. 2018/0022432 (Lee et al.), which discloses a fuel supply system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753